UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1882



JESSE E. BOYER, SR.; MARILYN L. BOYER,

                                            Plaintiffs - Appellants,

          versus


ANNIE LEE FINLEY; ROY FINLEY, Jr.; MICHAEL
TAYLOR, Jr.; MICHAEL J. BLITCH; STATE OF SOUTH
CAROLINA; ROBERT W. POLK, Attorney; ASHLEY
SURVEY COMPANY; PATRICK R. WATTS, Judge,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cv-01868-DCN)


Submitted:   December 13, 2007           Decided:   December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesse E. Boyer, Sr., Marilyn L. Boyer, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jesse E. Boyer, Sr., and Marilyn L. Boyer appeal the

district     court’s    order    accepting    the     recommendation     of   the

magistrate     judge    and     dismissing    their    civil   action    without

prejudice.     We have reviewed the record and find no reversible

error. Accordingly, we deny Appellants’ motion to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court. See Boyer v. Finley, No. 2:07-cv-01868-DCN (D.S.C.

Aug. 28, 2007).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        DISMISSED




                                      - 2 -